DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2/23/2021 has been entered. Applicant’s amendments and arguments have overcome the claim objections set forth in the non-final office action mailed 11/23/2020. Claims 1 and 3-21 remain pending in this application


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-11, 14-17 and 20-21 are rejected under 35 U.S.C. 103 as being obvious over Pamplin et al. (US PGPub 2016/0175179) in view of Jacobs (US 5,968,073) and further in view of Watson et al. (US PGPub 2017/0196502).
Regarding claim 1, Pamplin teaches an active compression device (see abstract and Fig. 1), comprising: 
a controller assembly (Fig. 1, 50), wherein the controller assembly includes processing circuitry (see paragraphs 170-171) and is configured to 
perform a predetermined compression profile (see paragraph 172-180) including a push and hold compression profile, wherein in the push and hold compression profile a force is held at a peak force (see paragraph 207, the control provides a preset level of current to achieve a desired force for a preset measure of time), and 
actuate one or more shape memory wires integrated into the active compression device (Fig. 1, shape wires 40) to apply a predetermined pattern of compressions corresponding to a selected predetermined compression profile in response to receiving the selection of the predetermined compression profile (see paragraphs 172-180 and Fig. 4)
provide a predetermined amount of power to a first shape memory wire for a first predetermined amount of time (see paragraphs 29 and 173-178; see also Fig. 4; the wires work independently of each other in order to have a propagating wave of actuation, so a first wire is actuated according to the predetermined current and timer setting),
turn off the first shape memory wire for a second predetermined amount of time when the first predetermined amount of time ends (see paragraph 177, the current is removed after a predetermined time to return to an “off” setting), 

and turn off the second shape memory wire for the second predetermined amount of time when the first predetermined amount of time ends (see paragraphs 29 and 173-178; see also Fig. 4; the wires work independently of each other in order to have a propagating wave of actuation, so a second wire is actuated according to the predetermined current and timer setting),2Application No. 15/917,122 Reply to Office Action of November 23, 2020thereby increasing the lifetime of the one or more memory wires (this is a functional limitation, the system of Pamplin teaches turning on and off the power to the wires, thereby performing this function).
Pamplin does not teach a double bump compression profile, wherein in the double bump compression profile a force pattern exhibits a pair of spiked force pulses of about 5 pounds.
However, Jacobs teaches an analogous active compression device (see abstract and Fig. 2) wherein the controller assembly includes processing circuitry (Fig. 2, 14) and is configured to perform a predetermined compression profile (see Fig. 3) including a double bump compression profile, wherein in the double bump compression profile a force pattern exhibits a pair of spiked force pulses of about 5 pounds (see col. 6, lines 9-27, Jacobs teaches using spikes of pulses up to 5lbs during a preset time period, the number of spike corresponds to the desired time period).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date, to modify the controller of Pamplin to include a double bump compression profile, as taught by Jacobs, for the purpose of using a profile that allows engorged tissue to refill between pressure spikes and decongest the tissue at deeper layers (see col. 3, lines 5-24 of Jacobs).
Pamplin further does not teach a slow pulse compression profile, wherein in the slow pulse compression profile a force goes from no force to a force of about 5 pounds in a spiked force pattern.
However, Watson teaches an analogous active compression device (see abstract and Fig. 2A) wherein the controller assembly includes processing circuitry (see Fig. 1) and is configured to perform a predetermined compression profile (see Fig. 8A) including a slow pulse compression profile, wherein in the slow pulse compression profile a force goes from no force to a maximum force in a spiked force pattern (see paragraph 28 and 52; see Fig. 8, the profile goes from no force to a peak force in a spike pattern that allows venous refill between spikes until the max force is achieved). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Pamplin to include a slow pulse compression profile, as taught by Watson, for the purpose of allowing blood to reenter the region and enhance blood circulation (see paragraph 3 of Watson). As modified by Watson, the Pamplin does not teach the maximum force of the slow compression profile being 5 pounds. However, as previously modified by Jacobs, the maximum force applied is about 5 pounds (see col. 6, lines 9-27). Therefore, it would have been obvious to one skilled in the art, at the time of 
Pamplin further does not teach wherein in the case of the push and hold compression profile during an on time of the compression profile in which the force is held at the peak force for approximately two seconds.
However, Jacobs teaches an analogous active compression device (see abstract and Fig. 2) wherein the controller assembly includes processing circuitry (Fig. 2, 14) and is configured to perform a predetermined compression profile (see Fig. 3), wherein the force is held at the peak force for approximately 2 seconds (see Figs 3A-3E and Fig. 8B; see also paragraphs 27-28; the time held at peak is within the range of approximately 2 seconds and is determined based on desired compression and decompression levels).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the control system to hold the peak force of the push and hold compression profile for approximately two seconds, as taught by Jacobs, for the purpose of using an appropriate compression time to allow the benefits of compression therapy.
Regarding claim 3, Pamplin further teaches wherein the first predetermined amount of time and the second predetermined amount of time are determined based on one of the selected predetermined compression profile (see Fig. 7A, 112) and a heat setting selection (see Fig. 7A, 116).
Regarding claim 4, Pamplin further teaches wherein the processing circuitry is further configured to receive the heat setting selection (fig. 7A, 116), set the second predetermine time 
Regarding claim 7, Pamplin further teaches wherein during the first predetermined amount of time, the processing circuitry is configured to provide power to the first wire for a third predetermined amount of time, turn off the first wire for a fourth predetermined amount of time, provide power to the second wire for the third predetermined amount of time, and turn off the second wire for the fourth predetermined amount of time (see paragraphs 29 and 133 and Fig. 7A, 112; each wire segment has a timer that can work independently to actuate the compression of each segment; the segments can be controlled in a propagating wave, actuating each segment in sequence for predetermined amount of times).
Regarding claim 8, Pamplin teaches an active compression device (see abstract and Fig. 1), comprising: 
a textile wrap configured to be secured around a waist of a user (see Figs. 1 and paragraph 27, the wrap may be secured around any part of the body, including the waist); 
and a controller assembly disposed within the textile wrap (Fig. 1, 50), wherein the controller assembly includes one or more shape memory wires (Fig. 1, shape wires 40 
provide a predetermined amount of power to a first shape memory wire for a first predetermined amount of time (see paragraphs 29 and 173-178; see also Fig. 4; the wires work independently of each other in order to have a propagating wave of actuation, so a first wire is actuated according to the predetermined current and timer setting), 
Turn off the first shape memory wire for a second predetermined amount of time when the first predetermined amount of time ends (see paragraph 177, the current is removed after a predetermined time to return to an “off” setting),
provide a predetermined amount of power to a second shape memory wire for the first predetermined amount of time when the second predetermined time ends (see paragraphs 29 
Turn off the second shape memory wire for the second predetermined amount of time when the first predetermined amount of time ends (see paragraph 177, the current is removed after a predetermined time to return to an “off” setting), thereby increasing the lifetime of the one or more memory wires (this is a functional limitation, the system of Pamplin teaches turning on and off the power to the wires, thereby performing this function).
Pamplin does not teach a double bump compression profile, wherein in the double bump compression profile a force pattern exhibits a pair of spiked force pulses of about 5 pounds.
However, Jacobs teaches an analogous active compression device (see abstract and Fig. 2) wherein the controller assembly includes processing circuitry (Fig. 2, 14) and is configured to perform a predetermined compression profile (see Fig. 3) including a double bump compression profile, wherein in the double bump compression profile a force pattern exhibits a pair of spiked force pulses of about 5 pounds (see col. 6, lines 9-27, Jacobs teaches using spikes of pulses up to 5lbs during a preset time period, the number of spike corresponds to the desired time period).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date, to modify the controller of Pamplin to include a double bump compression profile, as taught by Jacobs, for the purpose of using a profile that allows engorged tissue to 
Pamplin further does not teach a slow pulse compression profile, wherein in the slow pulse compression profile a force goes from no force to a force of about 5 pounds in a spiked force pattern.
However, Watson teaches an analogous active compression device (see abstract and Fig. 2A) wherein the controller assembly includes processing circuitry (see Fig. 1) and is configured to perform a predetermined compression profile (see Fig. 8A) including a slow pulse compression profile, wherein in the slow pulse compression profile a force goes from no force to a maximum force in a spiked force pattern (see paragraph 28 and 52; see Fig. 8, the profile goes from no force to a peak force in a spike pattern that allows venous refill between spikes until the max force is achieved). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Pamplin to include a slow pulse compression profile, as taught by Watson, for the purpose of allowing blood to reenter the region and enhance blood circulation (see paragraph 3 of Watson). As modified by Watson, the Pamplin does not teach the maximum force of the slow compression profile being 5 pounds. However, as previously modified by Jacobs, the maximum force applied is about 5 pounds (see col. 6, lines 9-27). Therefore, it would have been obvious to one skilled in the art, at the time of the effective filing date of the invention to have the same maximum force for all profiles to be about 5 pounds, as Jacobs teaches this is a known force used in compression therapy.
Pamplin further does not teach wherein in the case of the push and hold compression profile during an on time of the compression profile in which the force is held at the peak force for approximately two seconds.
However, Jacobs teaches an analogous active compression device (see abstract and Fig. 2) wherein the controller assembly includes processing circuitry (Fig. 2, 14) and is configured to perform a predetermined compression profile (see Fig. 3), wherein the force is held at the peak force for approximately 2 seconds (see Figs 3A-3E and Fig. 8B; see also paragraphs 27-28; the time held at peak is within the range of approximately 2 seconds and is determined based on desired compression and decompression levels).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the control system to hold the peak force of the push and hold compression profile for approximately two seconds, as taught by Jacobs, for the purpose of using an appropriate compression time to allow the benefits of compression therapy.
Regarding claim 9, Pamplin further teaches wherein the active compression device includes a pre-tensioning device (see Fig. 7A, 114) configured to apply an initial tension to one or more wires in the controller assembly (see paragraph 204).
Regarding claim 10, Pamplin further teaches wherein the 
first predetermined amount of time and the second predetermined amount of time are determined based on one or more of the selected predetermined compression profile (see Fig. 7A, 112) and a heat setting selection (see Fig. 7A, 116).
Regarding claim 11, Pamplin further teaches wherein the processing circuitry is further configured to receive the heat setting selection (fig. 7A, 116), set the second predetermine time to allow the first and second wires in the controller assembly to fully cool in response to the heat setting selection being a low heat setting (see paragraphs 181-182 and 207, see Fig 5A, time 72 represents the amount of time it takes for the wire to fully cool if the target temperature is set to a lower heat), and set the second predetermined time to be less than the time to allow the first and second wires in the controller assembly to fully cool in response to the heat setting selection being a high heat setting (see paragraphs 181-182 and 207, see Fig 5A, time 72 represents the amount of time it takes for the wire to cool, the time would be set to less than the full time if the target temperature is higher).
Regarding claim 14, Pamplin further teaches wherein during the first predetermined amount of time, the processing circuitry is configured to provide power to the first wire for a third predetermined amount of time, turn off the first wire for a fourth predetermined amount of time, provide power to the second wire for the third predetermined amount of time, and turn off the second wire for the fourth predetermined amount of time (see paragraphs 29 and 133 and Fig. 7A, 112; each wire segment has a timer that can work independently to actuate the compression of each segment; the segments can be controlled in a propagating wave, actuating each segment in sequence for predetermined amount of times).
Regarding claim 15, Pamplin teaches a method for implementing a predetermined compression profile (see abstract and Figs 4 and 7A), comprising: 
performing a predetermined compression profile for an active compression device (see paragraphs 172-180 and Fig. 4) including a push and hold compression profile, wherein in the 
actuating one or more shape memory wires integrated into the active compression device to apply a predetermined pattern of compressions corresponding to a selected predetermined compression profile in response to receiving the selection of the predetermined compression profile (see paragraphs 172-180 and Fig. 4, the controller applies current to the shape wires 40 in a predetermined pattern), wherein in the case of the push and hold compression profile, during an on time of the compression profile in which the force is held at the peak force (see paragraph 207, the control provides a preset level of current to achieve a desired force for a preset measure of time)
providing a predetermined amount of power to a first shape memory wire integrated into the active compression device for a first predetermined amount of time (see paragraphs 29 and 173-178; see also Fig. 4; the wires work independently of each other in order to have a propagating wave of actuation, so a first wire is actuated according to the predetermined current and timer setting), 
Turning off the first shape memory wire for a second predetermined amount of time when the first predetermined amount of time ends (see paragraph 177, the current is removed after a predetermined time to return to an “off” setting),
providing the predetermined amount of power to a second shape memory wire integrated into the active compression device for the first predetermined amount of time when the second predetermined time ends (see paragraphs 29 and 173-178; see also Fig. 4; the wires 
Turning off the second shape memory wire for the second predetermined amount of time when the first predetermined amount of time ends (see paragraph 177, the current is removed after a predetermined time to return to an “off” setting), thereby increasing the lifetime of the one or more memory wires (this is a functional limitation, the system of Pamplin teaches turning on and off the power to the wires, thereby performing this function).
Pamplin does not teach a double bump compression profile, wherein in the double bump compression profile a force pattern exhibits a pair of spiked force pulses of about 5 pounds.
However, Jacobs teaches an analogous active compression device (see abstract and Fig. 2) wherein the controller assembly includes processing circuitry (Fig. 2, 14) and is configured to perform a predetermined compression profile (see Fig. 3) including a double bump compression profile, wherein in the double bump compression profile a force pattern exhibits a pair of spiked force pulses of about 5 pounds (see col. 6, lines 9-27, Jacobs teaches using spikes of pulses up to 5lbs during a preset time period, the number of spike corresponds to the desired time period).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date, to modify the controller of Pamplin to include a double bump compression profile, as taught by Jacobs, for the purpose of using a profile that allows engorged tissue to refill between pressure spikes and decongest the tissue at deeper layers (see col. 3, lines 5-24 of Jacobs).
Pamplin further does not teach a slow pulse compression profile, wherein in the slow pulse compression profile a force goes from no force to a force of about 5 pounds in a spiked force pattern.
However, Watson teaches an analogous active compression device (see abstract and Fig. 2A) wherein the controller assembly includes processing circuitry (see Fig. 1) and is configured to perform a predetermined compression profile (see Fig. 8A) including a slow pulse compression profile, wherein in the slow pulse compression profile a force goes from no force to a maximum force in a spiked force pattern (see paragraph 28 and 52; see Fig. 8, the profile goes from no force to a peak force in a spike pattern that allows venous refill between spikes until the max force is achieved). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Pamplin to include a slow pulse compression profile, as taught by Watson, for the purpose of allowing blood to reenter the region and enhance blood circulation (see paragraph 3 of Watson). As modified by Watson, the Pamplin does not teach the maximum force of the slow compression profile being 5 pounds. However, as previously modified by Jacobs, the maximum force applied is about 5 pounds (see col. 6, lines 9-27). Therefore, it would have been obvious to one skilled in the art, at the time of the effective filing date of the invention to have the same maximum force for all profiles to be about 5 pounds, as Jacobs teaches this is a known force used in compression therapy.
Pamplin further does not teach wherein in the case of the push and hold compression profile during an on time of the compression profile in which the force is held at the peak force for approximately two seconds.
However, Jacobs teaches an analogous active compression device (see abstract and Fig. 2) wherein the controller assembly includes processing circuitry (Fig. 2, 14) and is configured to perform a predetermined compression profile (see Fig. 3), wherein the force is held at the peak force for approximately 2 seconds (see Figs 3A-3E and Fig. 8B; see also paragraphs 27-28; the time held at peak is within the range of approximately 2 seconds and is determined based on desired compression and decompression levels).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the control system to hold the peak force of the push and hold compression profile for approximately two seconds, as taught by Jacobs, for the purpose of using an appropriate compression time to allow the benefits of compression therapy.
Regarding claim 16, Pamplin further teaches 
Wherein the first predetermined amount of time and the second predetermined amount of time are determined based on one or more of the selected predetermined compression profile (see Fig. 7A, 112) and a heat setting selection (see Fig. 7A, 116).
Regarding claim 17, Pamplin further teaches wherein the processing circuitry is further configured to receive the heat setting selection (fig. 7A, 116), set the second predetermine time to allow the first and second wires in the controller assembly to fully cool in response to the heat setting selection being a low heat setting (see paragraphs 181-182 and 207, see Fig 5A, time 72 represents the amount of time it takes for the wire to fully cool if the target temperature is set to a lower heat), and set the second predetermined time to be less than the time to allow the first and second wires in the controller assembly to fully cool in response to 
Regarding claim 20, Pamplin further teaches wherein providing power during the first predetermined amount of time further comprises, providing power to the first wire for a third predetermined amount of time, turning off the first wire for a fourth predetermined amount of time, providing power to the second wire for the third predetermined amount of time, and turning off the second wire for the fourth predetermined amount of time (see paragraphs 29 and 133 and Fig. 7A, 112; each wire segment has a timer that can work independently to actuate the compression of each segment; the segments can be controlled in a propagating wave, actuating each segment in sequence for predetermined amount of times).
Regarding claim 21, Pamplin, as modified, further teaches wherein in the case of the slow pulse compression profile during a slow pulse period of the compression profile of approximately six seconds (see Fig. 8B of Watson, the time from no force to peak is about 6 seconds), the force goes from no force to a force of about 5 pounds in the spiked pulse pattern (see Fig. 8B of Watson and rejection of claim 1 above, the increase in force is spiked and, as modified by Jacobs, the peak force is about 5 pounds), provide a predetermined amount of power to the first shape memory wire for a third predetermined amount of time that is different from the first predetermined amount of time (see paragraphs 29 and 173-178; see also Fig. 4; the wires work independently of each other in order to have a propagating wave of actuation, so a first wire is actuated according to the predetermined current and timer setting, as modified by Watson to have a different profile being the slow pulse compression profile, the 
Claims 5-6, 12-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pamplin et al. (US PGPub 2016/0175179) in view of Jacobs (US 5,968,073) and further in view of Watson et al. (US PGPub 2017/0196502), as applied to claim 1, 8, and 15 above, and further in view of Wyatt et al. (US PGPub 2016/0374886).
Regarding claim 5, Pamplin, as modified, teaches all previous elements of the claim as stated above. Pamplin does not teach wherein the first shape memory wire and the second 
However, Wyatt teaches an analogous compression device and control system thereof (see Fig. 1 and abstract) wherein the first shape memory wire and the second shape memory wire are Nitinol wires (see paragraph 73), wherein the Nitinol wires contract to provide a predetermined amount of force in response to receiving the predetermined amount of power (see paragraph 73, a specific current applied results in a predetermined compression force).
Therefore, it would have been obvious, before the time of the effective filing date of the invention, to modify the shape memory wires of Pamplin to be Nitinol wires, as taught by Wyatt, for the purpose of using a known type of shape memory wire that reacts to current to cause compression (see Wyatt paragraph 73). 
Regarding claim 6, Pamplin, as modified, teaches all previous elements of the claim as stated above. Pamplin does not teach wherein the predetermined amount of power provided to the first shape memory wire and the second shape memory wire is based on pulse width modulation (PWM), wherein a predetermined PWM corresponds to a predetermined length of the first and second wires in the controller assembly.
However, Wyatt teaches an analogous compression device and control system thereof (see Fig. 1 and abstract) wherein the predetermined amount of power provided to the first shape memory wire and the second shape memory wire is based on pulse width modulation (PWM), wherein a predetermined PWM corresponds to a predetermined length of the first and second wires in the controller assembly (see paragraph 135, PWM is used to control the 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the control method of Pamplin to use PWM, as taught by Wyatt, in order to protect the wires from overheating (see paragraph 135 of Wyatt).
Regarding claim 12, Pamplin, as modified, teaches all previous elements of the claim as stated above. Pamplin further teaches wherein the actuation of the one or more shape memory wires corresponds to providing the predetermined amount of power to the first and second shape memory wires (see paragraphs 172-173). Pamplin does not teach wherein the first shape memory wire and the second shape memory are Nitinol wires.
However, Wyatt teaches an analogous compression device and control system thereof (see Fig. 1 and abstract) wherein the first shape memory wire and the second shape memory wires are Nitinol wires (see paragraph 73).
Therefore, it would have been obvious, before the time of the effective filing date of the invention, to modify the shape memory wires of Pamplin to be Nitinol wires, as taught by Wyatt, for the purpose of using a known type of shape memory wire that reacts to current to cause compression (see Wyatt paragraph 73). 
Regarding claim 13, Pamplin, as modified, teaches all previous elements of the claim as stated above. Pamplin does not teach wherein the predetermined amount of power provided to the first shape memory wire and the second shape memory wire is based on pulse width modulation (PWM), wherein a predetermined PWM corresponds to a predetermined length of the first and second wires in the controller assembly.
However, Wyatt teaches an analogous compression device and control system thereof (see Fig. 1 and abstract) wherein the predetermined amount of power provided to the first shape memory wire and the second shape memory wire is based on pulse width modulation (PWM), wherein a predetermined PWM corresponds to a predetermined length of the first and second wires in the controller assembly (see paragraph 135, PWM is used to control the compression protocols, the PWM is based on the wires properties in order to shrink to a desired length while protecting the wire from overheating).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the control method of Pamplin to use PWM, as taught by Wyatt, in order to protect the wires from overheating (see paragraph 135 of Wyatt).
Regarding claim 18, Pamplin, as modified, teaches all previous elements of the claim as stated above. Pamplin further teaches wherein actuating the one or more shape memory wires corresponds to providing the predetermined amount of power to the first and second shape memory wires (see paragraphs 172-173). Pamplin does not teach wherein the first shape memory wire and the second shape memory are Nitinol wires.
However, Wyatt teaches an analogous compression device and control system thereof (see Fig. 1 and abstract) wherein the first shape memory wire and the second shape memory wires are Nitinol wires (see paragraph 73).
Therefore, it would have been obvious, before the time of the effective filing date of the invention, to modify the shape memory wires of Pamplin to be Nitinol wires, as taught by Wyatt, for the purpose of using a known type of shape memory wire that reacts to current to cause compression (see Wyatt paragraph 73). 
Regarding claim 19, Pamplin, as modified, teaches all previous elements of the claim as stated above. Pamplin does not teach wherein the predetermined amount of power provided to the first shape memory wire and the second shape memory wire is based on pulse width modulation (PWM), wherein a predetermined PWM corresponds to a predetermined length of the first and second wires in the controller assembly.
However, Wyatt teaches an analogous compression device and control system thereof (see Fig. 1 and abstract) wherein the predetermined amount of power provided to the first shape memory wire and the second shape memory wire is based on pulse width modulation (PWM), wherein a predetermined PWM corresponds to a predetermined length of the first and second wires in the controller assembly (see paragraph 135, PWM is used to control the compression protocols, the PWM is based on the wires properties in order to shrink to a desired length while protecting the wire from overheating).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the control method of Pamplin to use PWM, as taught by Wyatt, in order to protect the wires from overheating (see paragraph 135 of Wyatt).
Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. 
Applicant argues that Pamplin does not teach the limitation of providing power to the shape memory wire for an amount of time and turning off the power to the wire for a second amount of time, as recited in claims 1, 8, 15, and 21. However, Pamplin does teach this limitation. Pamplin teaches that the controller provides current when the timer is on and no .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 3785     

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799